  Case 1:18-cv-01192-LPS Document 6 Filed 10/23/18 Page 1 of 5 PageID #: 154




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



ABDULLAH ANSARY, derivatively on behalf of
TABLEAU SOFTWARE, INC.,

       Plaintiff,
                                                         Civil Action No. 1:18-cv-01192-LPS
       vs.

CHRISTIAN CHABOT, THOMAS E. WALKER
JR., PATRICK HANRAHAN, CHRISTOPHER
STOLTE, FRANCOIS AJENSTAT, FOREST
BASKETT, WILLIAM “BILLY” BOSWORTH,
ELLIOTT “REN” JURGENSEN JR., JOHN
MCADAM, JAY PEIR, and BROOKE SEAWELL,

       Defendants,

       and

TABLEAU SOFTWARE, INC.,

       Nominal Defendant.




             JOINT STIPULATION AND [PROPOSED] ORDER STAYING CASE

       Plaintiff Abdullah Ansary (“Plaintiff”) filed the above-captioned derivative action

(“Derivative Action”) on behalf of nominal defendant Tableau Software, Inc. (“Tableau”) on

August 7, 2018, against defendants Christian Chabot, Thomas E. Walker Jr., Patrick Hanrahan,

Christopher Stolte, Francois Ajenstat, Forest Baskett, William “Billy” Bosworth, Elliott “Ren”

Jurgensen Jr., John McAdam, Jay Peir, and Brooke Seawell (collectively, the “Individual

Defendants,” and together with Tableau, the “Defendants”) (Plaintiff and Defendants are
  Case 1:18-cv-01192-LPS Document 6 Filed 10/23/18 Page 2 of 5 PageID #: 155



collectively referred to herein as the “Parties”) alleging violations of Section 14(a) of the

Securities Exchange Act of 1934, breach of fiduciary duty, and unjust enrichment.

       On August 8, 2018, Tableau was served with process of the summons and complaint filed

in the Derivative Action.

       On August 29, 2018, the parties entered into a stipulation, which was so ordered by the

Court, in which the Individual Defendants accepted service of the summons and complaint and

extending the deadline for all Defendants to answer or otherwise respond to the complaint until

October 29, 2018.

       In addition to the Derivative Action, there is a related federal securities class action

pending in the United States District Court for Southern District of New York, captioned

Scheufele, et al. v. Tableau Software, Inc. et al., No. 1:17-cv-05753 (the “Securities Class

Action”). The allegations in the Derivative Action overlap with those in the Securities Class

Action. On March 3, 2018, the defendants in the Securities Class Action filed a motion to

dismiss the second amended complaint in that matter, and the motion to dismiss has been fully

briefed.

       The Parties agree that resolution of the motion to dismiss in the Securities Class Action

will inform the manner in which the Derivative Action proceeds. As a result, the Parties agree

that that the interests of justice and efficient and effective case management would best be served

by temporarily staying the Derivative Action until the resolution of the pending motion to

dismiss in the Securities Class Action.

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by the Parties

hereto, through their undersigned counsel, subject to the approval of the Court, as follows:




                                                -2-
  Case 1:18-cv-01192-LPS Document 6 Filed 10/23/18 Page 3 of 5 PageID #: 156



       1.        The Derivative Action (including all discovery) shall be stayed until a ruling on

the defendants’ pending motion to dismiss in the Securities Class Action.

       2.        Within 30 days after a ruling on the motion to dismiss in the Securities Class

Action, the Parties in this Derivative Action will meet and confer in good faith to determine a

schedule for future proceedings, and will file with the Court a proposed scheduling order

governing further proceedings.

       3.        Defendants have no obligation to respond to the complaint until after the stay of

proceedings is lifted and the Parties have filed with the Court a proposed scheduling order

governing further proceedings.

       4.        Any conference currently scheduled shall be postponed until after the stay of

proceedings is lifted.

       5.        If the parties in the Securities Class Action choose to pursue mediation,

Defendants agree to provide Plaintiff in the Derivative Action with reasonable advance notice of

the mediation.

       6.        Defendants agree to provide Plaintiff notice within 30 days after any other related

derivative actions are filed in this Court or any other court.

       7.        Notwithstanding this stay of the Derivative Action, Plaintiff may file an amended

complaint, but Defendants shall not be required to respond to any such amended complaint until

after the stay of proceedings is lifted and the Parties have filed with the Court a proposed

scheduling order governing further proceedings.

       8.        At any time during which the Derivative Action is stayed pursuant to this Order,

any Party may file a motion with the Court seeking to modify the terms of the Order, and that

any such motion may be opposed by any other Party.




                                                 -3-
  Case 1:18-cv-01192-LPS Document 6 Filed 10/23/18 Page 4 of 5 PageID #: 157




Dated: October 23, 2018        FARNAN LLP



                                /s/ Brian E. Farnan (# 4089)
                               Brian E. Farnan (# 4089)
                               Michael J. Farnan (# 5165)
                               919 N. Market Street, 12th Floor
                               Wilmington, DE 19801
                               Telephone: (302) 777-0300
                               Facsimile: (302) 777-0301
                               Email: bfarnan@farnanlaw.com
                               Email: mfarnan@farnanlaw.com

                               THE BROWN LAW FIRM, P.C.
                               Timothy W. Brown
                               240 Townsend Square
                               Oyster Bay, NY 11771
                               Telephone: (516) 922-5427
                               Facsimile: (516) 344-6204
                               Email: tbrown@thebrownlawfirm.net

                               THE ROSEN LAW FIRM, P.A.
                               Phillip Kim
                               275 Madison Avenue
                               New York, NY 10016
                               Telephone: (212) 686-1060
                               Facsimile: (212) 202-3827
                               Email: pkim@rosenlegal.com

                               Counsel for Plaintiff



Dated: October 23, 2018        MORRIS, NICHOLS, ARSHT & TUNNEL LLP



                                /s/ D. McKinley Measley (#5108)
                               D. McKinley Measley (#5108)
                               Richard Li (#6051)
                               1201 N. Market Street
                               P.O. Box 1347
                               Wilmington, CE 19899-1347
                               Email: dmeasley@mnat.com
                               Email: rli@mnat.com


                                       -4-
 Case 1:18-cv-01192-LPS Document 6 Filed 10/23/18 Page 5 of 5 PageID #: 158




                                COOLEY LLP
                                Koji Fukumura
                                4401 Eastgate Mall
                                San Diego, CA 92121
                                Telephone: (858) 550-6008
                                Facsimile: (858) 550-6420
                                Email: kfukumura@cooley.com

                                Counsel for Defendants



IT IS SO ORDERED.

DATED: ________________, 2018
                                United States District Court
                                Judge Leonard P. Stark




                                       -5-
